This is an application for a writ of review for the purpose of having annulled an order made by respondents refusing to make an award in behalf of the petitioner covering hospital charges.
About November 9, 1917, Rafaelo Cella was injured while in the employment of Producers Hay Company (which is hereinafter referred to as the Company); on the 16th he was told by the Company's physician to go to the St. Francis Hospital; the petitioner did not do so, but went to St. Joseph's Hospital, and now claims that he did so through ignorance. In this behalf he alleges that he is an Italian and can neither read, write, nor speak English. However, the fact was clearly established that the petitioner was directed to go to the St. Francis Hospital and the address was given in writing. These facts do not show any neglect or refusal on the part of the Company to furnish the petitioner hospital service. Yet it is clear that the commission could not make an award to petitioner for such services except it be first shown that the Company had neglected or refused to furnish such service. (Stats. *Page 761 
1913, p. 279, sec. 15, subd. a.) The respondent Commission did not exceed its jurisdiction in refusing the petitioner an award. Its order is, therefore, affirmed.
Lennon, P. J., and Beasly, J., pro tem., concurred.